COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jacob Rhodes v. The State of Texas

Appellate case number:    01-15-00810-CR

Trial court case number: 1979692

Trial court:              County Criminal Court at Law No. 4 of Harris County

        Appellant’s brief was originally due on July 6, 2016. Despite notice the brief was late, no
response or brief was filed. In August 2016, this Court issued an order, abating the appeal and
remanding to the trial court to determine why no brief was filed. A hearing record was filed in
September 2016, in which the trial court concluded the hearing by stating he would give
appellant two weeks to retain new counsel and this new counsel was to advise the trial court
when the brief would be filed. No supplemental clerk’s record containing findings was filed,
despite follow-up by the Clerk of this Court. In late December 2016, a supplemental clerk’s
record was filed, containing a docket sheet with no new information other than that appellant’s
counsel had not shown up at the hearing and that appellant was given two weeks to retain new
counsel. In January 2017, a second order was issued, continuing the abatement and directing the
trial court to determine if counsel had abandoned appellant, and whether counsel should be
appointed. On February 20, 2017, a hearing record was filed. After determining that appellant
had not retained counsel and that he desired to pursue his appeal, the trial court found on the
record that appellant was indigent and stated he would appoint counsel. On February 23, 2017, a
supplemental clerk’s record was filed showing that the trial court had appointed counsel from the
Public Defender’s Office. The supplemental clerk’s record also includes requests for preparation
of the record, signed by Angela Cameron, Assistant Public Defender.
        We reinstate the appeal on the active docket. The Clerk of this Court is instructed to note
that appellant is indigent and has been appointed new counsel, Angela Cameron. The record has
already been filed. Appellant’s brief is due on or before April 10, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually

Date: March 9, 2017